DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 objected to because of the following informalities: 
Claim 1 recites “the vacuum adsorption device is comprises at least two heat insulation plates.”  The word “is” should be deleted. 
Claim 4 recites, “removing odor of fine particle and gas.” The word “of” should be replaced with “or.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the printing worktable is arranged on the four-axis linkage system for placing a substrate material of a printed flexible microelectronic device with leveling-free performance.” It is unclear if this limitation is drawn merely to a four-axis linkage system capable of placing a substrate material of a printed flexible microelectronic device or if the limitation is drawn to a method step of placing as claimed. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 1 also recites, “an X-Y direction reference positioning plate is arranged on one side edge of the working surface panel for accurately positioning the substrate material.” It is unclear if this limitation is drawn merely to a positioning plate capable of accurately positioning the substrate material or if the limitation is drawn to a method step of accurately positioning the substrate material as claimed. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 1 additionally recites, “the heating device comprises a heating coil and a temperature sensor that are arranged at the bottom of the working surface panel for heating printing ink and the substrate material.” It is unclear if this limitation is drawn merely to a heating coil capable of heating printing ink and the substrate material or if the limitation is drawn to a method step of heating as claimed. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 1 also recites, “the vacuum adsorption device is comprises at least two heat insulation plates stacked and fixedly connected below the working surface panel for adsorbing and fixing the substrate material, wherein a rectangular hole covering all small holes in the working surface plate is arranged in the middle of the heat insulation plate close to the working surface plate, so that a sealed hollow cavity is formed between the heat insulation plate at a bottommost layer and the working surface plate, and the sealed hollow cavity is communicated with an external air source by an air pipe to form a negative air pressure in the hollow cavity so as to smoothly adsorb the substrate material via the small holes.” It is unclear if this limitation is drawn merely to two heat insulation plates capable of adsorbing and fixing the substrate material or if the limitation is drawn to a method step of adsorbing and fixing the substrate material. Additionally, it is unclear if this limitation is drawn merely to a heat insulation plate and a working surface plate capable of forming a negative air pressure in the hollow cavity and smoothly adsorb the substrate material or if the limitation is drawn to a method step of forming a negative air pressure in the hollow cavity and smoothly adsorbing the substrate material. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 1 additionally recites, “the feeding component is arranged in parallel on one side of the printing platform and comprises a switching control device, a plurality of ink cartridges and a plurality of auxiliary processing components for automatically switching the ink cartridges with different ink solutions33Attorney Docket No. 63774.8079.US01 and the auxiliary processing components with different process functions to be sent to the printing platform.” It is unclear if this limitation is drawn merely to a switching control device capable of automatically switching the ink cartridges with different ink solutions33Attorney Docket No. 63774.8079.US01 and the auxiliary processing components with different process functions to be sent to the printing platform or if the limitation is drawn to a method step of automatically switching the ink cartridges with different ink solutions33Attorney Docket No. 63774.8079.US01 and the auxiliary processing components with different process functions to be sent to the printing platform. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 1 also recites, “the control component is arranged on the base of the printing platform and connected with the printing platform and the feeding component for controlling the feeding component to switch and move different ink cartridges or auxiliary processing components to the printing platform, and controlling the printing platform to realize corresponding inkjet printing or 34Attorney Docket No. 63774.8079.US01 auxiliary process treating operations so as to complete three-dimensional full-automatic printing of the multi-layer flexible microelectronic device.” It is unclear if this limitation is drawn merely to a control component capable of controlling the feeding component to switch and move different ink cartridges or auxiliary processing components to the printing platform, and controlling the printing platform to realize corresponding inkjet printing or34Attorney Docket No. 63774.8079.US01 auxiliary process treating operations so as to complete three-dimensional full-automatic printing of the multi-layer flexible microelectronic device or if the limitation is drawn to a method step of switching and moving different ink cartridges or auxiliary processing components to the printing platform, and controlling the printing platform to realize corresponding inkjet printing or34Attorney Docket No. 63774.8079.US01 auxiliary process treating operations so as to complete three-dimensional full-automatic printing of the multi-layer flexible microelectronic device. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 1 additionally recites, “the process drive circuit board is connected with the ink cartridge and the auxiliary processing component for driving the inkjet printing and the auxiliary processing process.” It is unclear if this limitation is drawn merely to a process drive circuit board capable of driving the inkjet printing and the auxiliary processing process or if the limitation is drawn to a method step of driving the inkjet printing and the auxiliary processing process. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 1 also recites, “the motion drive circuit board is connected with the four-axis linkage system and the switching control device for driving the three-dimensional four-axis motion of the printing worktable and the switching transfer motion of the ink cartridge or the auxiliary processing component.” It is unclear if this limitation is drawn merely to a motion drive circuit board and a switching control device capable of driving the three-dimensional four-axis motion of the printing worktable and the switching transfer motion of the ink cartridge or the auxiliary processing component or if the limitation is drawn to a method step of driving the three-dimensional four-axis motion of the printing worktable and the switching transfer motion of the ink cartridge or the auxiliary processing component. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 1 additionally recites, “the control circuit board is connected with the heating device for controlling the heating processing of the substrate material.” It is unclear if this limitation is drawn merely to a control circuit board capable of controlling the heating processing of the substrate material or if the limitation is drawn to a method step of controlling the heating processing of the substrate material. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 1 also recites, “the air pressure control module is connected with the vacuum adsorption device for controlling adsorption and fixation to the substrate material.” It is unclear if this limitation is drawn merely to an air pressure control module and vacuum adsorption device capable of controlling adsorption and fixation to the substrate material or if the limitation is drawn to a method step of adsorption and fixation to the substrate material. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claims 2-12 rejected as depending from claim 1.
Claim 2 recites, “the rotating motor drives the ink cartridge rotating disc to perform a rotating motion, and the ink cartridge pedestal performs the rotating motion in the Z-axis annular support under the action of a rotary thrust of the cylindrical pin; meanwhile, the ink cartridge pedestal can perform a Z-axis linear motion along with the Z-axis annular support and perform an X-axis motion along with the X-axis linear motor slide module.” It is unclear if this limitation is drawn merely to rotating motor capable of driving the ink cartridge rotating disc to perform a rotating motion, and the ink cartridge pedestal capable of performing the rotating motion in the Z-axis annular support under the action of a rotary thrust of the cylindrical pin; meanwhile, the ink cartridge pedestal capable of performing a Z-axis linear motion along with the Z-axis annular support and performing an X-axis motion along with the X-axis linear motor slide module or if the limitation is drawn to a method step of rotating a motor to drive the ink cartridge rotating disc to perform a rotating motion, and the ink cartridge pedestal performing the rotating motion in the Z-axis annular support under the action of a rotary thrust of the cylindrical pin; meanwhile, the ink cartridge pedestal performing a Z-axis linear motion along with the Z-axis annular support and performing an X-axis motion along with the X-axis linear motor slide module. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 2 also recites, “the direct current motor drives the lower cleaning pulley to rotate, so that a cleaning belt with one end wound in the upper cleaning pulley is driven to pass through a cleaning belt channel on an upper surface of the ink cartridge rotating disc so as to wipe and clean the printhead.” It is unclear if this limitation is drawn merely to a direct current motor capable of driving the lower cleaning pulley to rotate, so that a cleaning belt with one end wound in the upper cleaning pulley could be driven to pass through a cleaning belt channel on an upper surface of the ink cartridge rotating disc and thereby capable of wiping and cleaning the printhead or if the limitation is drawn to a method step of a direct current motor driving the lower cleaning pulley to rotate, so that a cleaning belt with one end wound in the upper cleaning pulley is driven to pass through a cleaning belt channel on an upper surface of the ink cartridge rotating disc so as to wipe and clean the printhead. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 2 additionally recites, “the rotary cleaning member of the ink cartridge is connected with the control component36Attorney Docket No. 63774.8079.US01 for driving the ink cartridge pedestal to rotate by a certain angle in response to an instruction of the control component so as to automatically control print resolutions of different ink cartridges during the printing, and meanwhile, the printhead is automatically cleaned to improve the printing quality.” It is unclear if this limitation is drawn merely to the rotary cleaning member of the ink cartridge connected with the control component36Attorney Docket No. 63774.8079.US01 is capable of driving the ink cartridge pedestal to rotate by a certain angle in response to an instruction of the control component so as to automatically control print resolutions of different ink cartridges during the printing, and meanwhile, the printhead is capable of automatically cleaning to improve the printing quality or if the limitation is drawn to a method step of the rotary cleaning member of the ink cartridge connected with the control component36Attorney Docket No. 63774.8079.US01 driving the ink cartridge pedestal to rotate by a certain angle in response to an instruction of the control component so as to automatically control print resolutions of different ink cartridges during the printing, and meanwhile, the printhead is automatically cleaned to improve the printing quality. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 3 recites, “the stepping motor rotates the angle of the ink cartridge fixing pedestal by a meshed pinion and big gear.” It is unclear if this limitation is drawn merely to the stepping motor capable of rotating the angle of the ink cartridge fixing pedestal by a meshed pinion and big gear or if the limitation is drawn to a method step of the stepping motor rotating the angle of the ink cartridge fixing pedestal by a meshed pinion and big gear. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 3 also recites, “the automatic ink cartridge turning device is connected with the control component and automatically controls rotating angles of different ink cartridges in response to an instruction of the control component so as to improve inkjet printing precision.” It is unclear if this limitation is drawn merely to the automatic ink cartridge turning device is connected with the control component and is capable of automatically controlling rotating angles of different ink cartridges in response to an instruction of the control component so as to improve inkjet printing precision or if the limitation is drawn to a method step of controling rotating angles of different ink cartridges in response to an instruction of the control component so as to improve inkjet printing precision. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 3 additionally recites, “the automatic cleaning device is connected with the control component and automatically cleans the printhead in response to the instruction of the control component.” It is unclear if this limitation is drawn merely to the automatic cleaning device capable of automatically cleaning the printhead in response to the instruction of the control component or if the limitation is drawn to a method step of cleaning the printhead in response to the instruction of the control component. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 4 recites, “a protective housing fixed on the base, sealed outside the printing platform and used for removing odor of fine particles and gas in the air inside the printer.” It is unclear if this limitation is drawn merely to a protective housing capable of removing odor [or] fine particles and gas in the air inside the printer or if the limitation is drawn to a method step of removing odor [or] fine particles and gas in the air inside the printer. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 5 recites, “a solvent for keeping the surface of the printhead wet is added into the groove so as to prevent an orifice of the printhead from being blocked after the ink is dried.” It is unclear if this limitation is drawn merely to a solvent capable of being added into the groove so as to prevent an orifice of the printhead from being blocked after the ink is dried or if the limitation is drawn to a method step of adding solvent into the groove so as to prevent an orifice of the printhead from being blocked after the ink is dried. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 8 recites, “wherein the CAD/CAM system assists in designing semiconductor electronic parts and components and multi-layer integrated circuit diagrams, designing ink solution materials, substrate materials and printing process related parameters, converting drawings and parameters into printing data by an algorithm program, and sending a printing data instruction to the control component so as to control the operation of an integral system of the microelectronic printer.” It is unclear if this limitation is drawn merely to the CAD/CAM system capable of assisting in designing semiconductor electronic parts and components and multi-layer integrated circuit diagrams, capable of designing ink solution materials, substrate materials and printing process related parameters, capable of converting drawings and parameters into printing data by an algorithm program, and capable of sending a printing data instruction to the control component so as to control the operation of an integral system of the microelectronic printer or if the limitation is drawn to a method step of designing semiconductor electronic parts and components and multi-layer integrated circuit diagrams, designing ink solution materials, substrate materials and printing process related parameters, converting drawings and parameters into printing data by an algorithm program, and sending a printing data instruction to the control component so as to control the operation of an integral system of the microelectronic printer.  An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 9 recites, “a camera component connected to the control component for collecting an image correcting a position error of the printhead.” It is unclear if this limitation is drawn merely to a camera component capable of collecting an image correcting a position error of the printhead or if the limitation is drawn to a method step of a camera component collecting an image correcting a position error of the printhead. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 12 rejected as depending from claim 9.
Claim 10 recites, “a machine vision device for collecting an inkjet print image of the printhead and a position image of the printing worktable.” It is unclear if this limitation is drawn merely to a machine vision device capable of collecting an inkjet print image of the printhead and a position image of the printing worktable or if the limitation is drawn to a method step of a machine vision device collecting an inkjet print image of the printhead and a position image of the printing worktable. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 10 also recites, “the control component processes an image fed back by the machine vision device, monitors and corrects printing errors and performs automatic calibration of the printing worktable plane.” It is unclear if this limitation is drawn merely to the control component capable of processing an image fed back by the machine vision device, and capable of monitoring and correcting printing errors and capable of performing automatic calibration of the printing worktable plane or if the limitation is drawn to a method step of the control component processing an image fed back by the machine vision device, monitoring and correcting printing errors and performing automatic calibration of the printing worktable plane. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
Claim 11 recites, “an ink droplet observation device for observing an inkjet condition of the printhead so as to perform optimal setting of an inkjet parameter.” It is unclear if this limitation is drawn merely to an ink droplet observation device capable of observing an inkjet condition of the printhead so as to be capable of performing optimal setting of an inkjet parameter or if the limitation is drawn to a method step of an ink droplet observation device observing an inkjet condition of the printhead so as to perform optimal setting of an inkjet parameter. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 recites, “A full-automatic microelectronic printer, comprising a printing platform, a control component, and a feeding component, wherein the printing platform comprises a four-axis linkage system, a printing worktable, and a base; the four-axis linkage system is arranged on the base and comprises a rotating motor slide module capable of performing rotating motion, an X-axis linear motor slide module, a Y-axis linear motor slide module, and a Z-axis linear motor slide module, and the X-, Y-, and Z-axis linear motor slide modules are perpendicular to one another and capable of performing a three-dimensional space motion; the rotating motor slide module is arranged on the base and comprises a rotating support and a rotating motor; the X-axis linear motor slide module is arranged on the base and comprises an X-axis slide support; the Y-axis linear motor slide module is arranged on the base and comprises a Y-axis slide support; and the Z-axis linear motor slide module is arranged on the X-axis slide support and comprises a Z-axis annular support; the printing worktable is arranged on the four-axis linkage system for placing a substrate material of a printed flexible microelectronic device with leveling-free performance; and the printing worktable is an integral structure and comprises a working surface panel, a heating 32Attorney Docket No. 63774.8079.US01 device, a vacuum adsorption device, a cushion elastic washer and a cushion subplate; the working surface panel is arranged on an uppermost layer, a plurality of small holes which are uniformly arrayed are arranged on the working surface panel for ventilation, and an X-Y direction reference positioning plate is arranged on one side edge of the working surface panel for accurately positioning the substrate material; the heating device comprises a heating coil and a temperature sensor that are arranged at the bottom of the working surface panel for heating printing ink and the substrate material; the vacuum adsorption device is comprises at least two heat insulation plates stacked and fixedly connected below the working surface panel for adsorbing and fixing the substrate material, wherein a rectangular hole covering all small holes in the working surface plate is arranged in the middle of the heat insulation plate close to the working surface plate, so that a sealed hollow cavity is formed between the heat insulation plate at a bottommost layer and the working surface plate, and the sealed hollow cavity is communicated with an external air source by an air pipe to form a negative air pressure in the hollow cavity so as to smoothly adsorb the substrate material via the small holes; the cushion subplate is positioned at lowest layer and fixedly connected to the Y-axis slide support, and is sequentially fixedly connected with the heat insulation plate and the working surface panel from bottom to top, and the cushion elastic washer is clamped between the heat insulation plate and the cushion subplate so as to form a gap for preventing heat conduction therebetween; the feeding component is arranged in parallel on one side of the printing platform and comprises a switching control device, a plurality of ink cartridges and a plurality of auxiliary processing components for automatically switching the ink cartridges with different ink solutions 33Attorney Docket No. 63774.8079.US01 and the auxiliary processing components with different process functions to be sent to the printing platform; the switching control device comprises a driving motor, a circular turntable positioned in the center, an electric telescopic rod positioned above the circular turntable and a clamping mechanism; the circular turntable is driven by the driving motor to make 360-degree free rotation around a center axis, at least 16 engagement slots are arranged on the circular turntable, and a plurality of ink cartridges containing ink solutions with different material properties and auxiliary processing components with different printing process functions are arranged in the engagement slots; the ink cartridge comprises an inkstand and a printhead which are connected with each other, the auxiliary processing component comprises an inkstand and an auxiliary processing head which are connected with each other, the shape of the auxiliary processing component is the same as that of the ink cartridge, and the auxiliary processing component can be interchangeably installed with the ink cartridge; the electric telescopic rod moves linearly along the X-axis direction to convey the ink cartridge or the auxiliary processing component, and the clamping mechanism is fixedly arranged at a front end of the electric telescopic rod and is used for clamping and fixing the ink cartridge or the auxiliary processing component; the control component is arranged on the base of the printing platform and connected with the printing platform and the feeding component for controlling the feeding component to switch and move different ink cartridges or auxiliary processing components to the printing platform, and controlling the printing platform to realize corresponding inkjet printing or 34Attorney Docket No. 63774.8079.US01 auxiliary process treating operations so as to complete three-dimensional full-automatic printing of the multi-layer flexible microelectronic device; the control component comprises a core control integrated circuit board of a multi-core central processing unit, and a process drive circuit board, a motion drive circuit board, a control circuit board, a power supply module, an air pressure control module, a power interface, a power switch, and a plurality of communication interfaces coupled with the core control integrated circuit board; the process drive circuit board is connected with the ink cartridge and the auxiliary processing component for driving the inkjet printing and the auxiliary processing process; the motion drive circuit board is connected with the four-axis linkage system and the switching control device for driving the three-dimensional four-axis motion of the printing worktable and the switching transfer motion of the ink cartridge or the auxiliary processing component; the control circuit board is connected with the heating device for controlling the heating processing of the substrate material; the power supply module is connected with the power interface and the power switch for controlling the on-off of the power supply; and the air pressure control module is connected with the vacuum adsorption device for controlling adsorption and fixation to the substrate material.”
El-Siblani (US 2016/0297141; US 9,902,112) and Tavana (US 2016/0083681; US 10,119,107) teach a linkage system with X-Y-Z slide modules, but no rotation.
Schumacher (US 8,827,684) teaches a Y sliding module, a Z sliding module, and rotation, but not an X sliding module.
Murphy (US 2015/0037445) teaches a 3D printing device with teachings for numerous limitations.
Sakai (US 5,894,793) teaches a vacuum adsorption device (col. 2 ll. 64-67).
Prinz (US 5,207,371) teaches a mill head 14 having tools 15 or 16 for cutting (col. 5 ll. 66 to col. 6 ll. 9) that are capable of manually switching with the build material dispensing (weld head 10 attached to head 21 switches with cutting tool, col. 4 ll. 39-45)
Williams (US 2007/0209179) teaches a switching control device that responds to computer controls, [0019]).
Kataniwa (US 2012/0176445) teaches a nozzle cap to keep the interior of an inkjet printhead moist (abstract).
Ng (US 2018/0079153) teaches optical sensor 136, a CCD device that captures images of drops to determine parameters and detect an error condition for optimization ([0076]).
Lai (US 2005/0225007) teaches soft wiper 50 which is sprated by a nozzle and used to wipe jet 31 (an inkjet, [0048]).
Imiolek (US 2004/0003738) teaches a ventilation system 720 with a HEPA filter to remove PM 2.5 and odor causing particles, [0196].
The available prior art does not provide a sufficient rationale to combine the elements of multiple references to teach each and every element of claim 1. The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, [0064] of Kanemoto (US 2014/0198161; US 9,315,057) teaches a rotary belt cleaning apparatus for cleaning an ink printhead.
As noted above, the pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant in parent claim 1.  Accordingly, claims 2-12 recite allowable subject matter provided that the claims are rewritten to overcome the rejections under 35 USC 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726